Scavone v Campbell Meadows Condominium Assn., Inc. (2019 NY Slip Op 03210)





Scavone v Campbell Meadows Condominium Assn., Inc.


2019 NY Slip Op 03210


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


469 CA 19-00003

[*1]SHERI SCAVONE AND MARY MAGNAN, INDIVIDUALLY, AND ON BEHALF OF N.S. AND R.S., NEE S.S., AS MINORS, PLAINTIFFS-RESPONDENTS,
vCAMPBELL MEADOWS CONDOMINIUM ASSOCIATION, INC., TIMOTHY HUTCHERSON, COLLEEN HUNT, TRACIE CORNELL, TERRY ELBERSON, PAULA STRANG, DEFENDANTS-APPELLANTS, ET AL., DEFENDANT. (APPEAL NO. 3.) 


DEMARIE & SCHOENBORN, P.C., GETZVILLE (JOSEPH DEMARIE OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
KENNEY SHELTON LIPTAK & NOWAK LLP, BUFFALO (RODGER P. DOYLE, JR., OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from a judgment of the Supreme Court, Erie County (E. Jeannette Ogden, J.) dated September 26, 2018. The judgment, among other things, enjoined defendants from denying plaintiffs the placement, maintenance and/or use of a portable basketball hoop. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 12 and 15, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court